     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 1 of 19 Page ID #:8466



 1                                                         June 26, 2019
 2
                                                               AK
 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT

 8                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

 9                                   WESTERN DIVISION

10   UNITED STATES OF AMERICA,                   No. CR 18-00050(B)-JAK

11               Plaintiff,                      VERDICT FORM AS TO DEFENDANT YI-
                                                 CHI SHIH
12                    v.

13   YI-CHI SHIH,

14               Defendant.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             1
       Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 2 of 19 Page ID #:8467




 1                                        COUNT ONE:

 2     We, the jury in the above-captioned case, unanimously find defendant

 3     Yi-Chi Shih (check one):

 4 I

 5                             NOT GUILTY

 6

 7                             GUILTY

 8

 9     of knowingly and willfully conspiring to export items from the United

10     States to China and to Chengdu Gastone Technology Co., Ltd., without

11     having first obtained the required licenses from the United States

12     Department of Commerce and without filing required Electronic Export

13     Information, as charged in Count One of the Second Superseding

14     ' Indictment.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 3 of 19 Page ID #:8468



 1

 2

 3   We, the jury in the above-captioned case, unanimously find defendant

 4   Yi-Chi Shih (check one):

 5

 6                           NOT GUILTY

 7

 8                 ✓         GUILTY

 9

10   of knowingly and willfully causing to be exported, from the United

11   States to China, on or about December 30, 2013, to January 2, 2014,

12   Cree MMIC Amplifiers, without having first obtained a required

13   license from the Department of Commerce,          as charged in Count Two of

14   the Second Superseding Indictment.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 4 of 19 Page ID #:8469



 1                                     COUNT THREE:

 2   We, the jury in the above-captioned case, unanimously find defendant

 3   Yi-Chi Shih (check one):

 4

 5                           NOT GUILTY

 6

 7                           GUILTY

 8

 9   of knowingly and intentionally causing 4 Cree MMICs to be sent from

10   Cree's office to Torrance, California, via FedEx on December 26,

11   2013, for the purpose of executing a scheme to defraud Cree, as

12   charged in Count Three of the Second Superseding Indictment.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              ►~
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 5 of 19 Page ID #:8470



 1                                      COUNT FOUR:

 2   We, the jury in the above-captioned case, unanimously find defendant

 3   Yi-Chi Shih (check one):

 4

 5                           NOT GUILTY

 6

 7                           GUILTY

 8

 9   of knowingly and intentionally causing at least one Cree MMIC to be

10   sent from California to Hong Kong via DHL Express on January 2, 2014,

11   for the purpose of executing a scheme to defraud Cree, as charged in

12   Count Four of the Second Superseding Indictment.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              ~7
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 6 of 19 Page ID #:8471



 1                                      COUNT FIVE:

2    We, the jury in the above-captioned case, unanimously find defendant

 3   Yi-Chi Shih (check one):

 4

5                            NOT GUILTY

 6

 7                           GUILTY

 8

 9   of knowingly and intentionally causing four Cree MMICs to be sent

10   from Cree's office to Torrance, California, via FedEx on March 20,

11   2015, for the purpose of executing a scheme to defraud Cree, as

12   charged in Count Five of the Second Superseding Indictment.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              D
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 7 of 19 Page ID #:8472



                                        n~rn.Tm   e~ Tv.
 1

 2   We, the jury in the above-captioned case, unanimously find defendant

 3   Yi-Chi Shih (check one):

 4

 5                           NOT GUILTY

 6

 7                           GUILTY

 8

 9   of knowingly and intentionally causing at least one Cree MMIC to be

10   sent from California to Canada via UPS on April 6, 2015, for the

11   purpose of executing a scheme to defraud Cree, as charged in Count

12   Six of the Second Superseding Indictment.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              7
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 8 of 19 Page ID #:8473



 1                                     COUNT SEVEN:

2    We, the jury in the above-captioned case, unanimously find defendant

 3   Yi-Chi Shih (check one):

 4

5                            NOT GUILTY

 6

 7                 r         GUILTY

 8

 9   of knowingly and intentionally causing a wire transfer of $70,000,

10   from a Morgan Stanley account number ending in -053 to a Cree bank

11   account on December 24, 2013, for the purpose of executing a scheme

12   to defraud Cree, as charged in Count Seven of the Second Superseding

13   Indictment.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 9 of 19 Page ID #:8474



1                                      COUNT EIGHT:

2    We, the jury in the above-captioned case, unanimously find defendant

3    Yi-Chi Shih (check one):

4

5                            NOT GUILTY

6

 7                           GUILTY

 8

 9    of knowingly and intentionally causing a wire transfer of $117,000,

10   from a Morgan Stanley account number ending in -361 to a Cree bank

11    account on December 17, 2014, for the purpose of executing a scheme

12    to defraud Cree, as charged in Count Eight of the Second Superseding

13    Indictment.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 10 of 19 Page ID #:8475



 1

2     We, the jury in the above-captioned case, unanimously find defendant

 3 ~, Yi-Chi Shih (check one):

 4

5                            NOT GUILTY

 6

 7                           GUILTY

 8

 9    of conspiring to intentionally access without authorization a

10    protected Cree computer, and thereby obtain information in

11    furtherance of a criminal act in violation of United States laws,

12    namely, the International Emergency Economic Powers Act, mail fraud,

13    or wire fraud as charged in Count Nine of the Second Superseding

14    Indictment.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              10
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 11 of 19 Page ID #:8476



1                                        COUNT TEN:

2     We, the jury in the above-captioned case, unanimously find defendant

 3    Yi-Chi Shih (check one):

 4

5                            NOT GUILTY

6

 7                  V        GUILTY

 8

 9    of intentionally aiding and abetting the transfer of $120,000 to a

10    MicroEx bank account in Los Angeles from a JYS Tech bank account in

11    Canada on or about December l2, 2014, with the intent to promote the

12    carrying on of one or more of the following unlawful activities,

13    specifically, violations of Title 18, United States Code, Sections

14    371 (conspiracy to violate 18 U.S.C. ~ 1030), 1341 (mail fraud), or

15    1343 (wire fraud), or Title 50, United States Code, Section 1705

16    (conspiracy to violate export laws) as charged in Count Ten of the

17    Second Superseding Indictment.

18

19

20

21

22

23

24

25

26

27

28
                                              11
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 12 of 19 Page ID #:8477



1                                      COUNT ELEVEN:

2     We, the jury in the above-captioned case, unanimously find defendant

3     Yi-Chi Shih (check one):

4

5                            NOT GUILTY

6

7                             GUILTY



 9    of knowingly and willfully making one or more of the following

10    material false statements to the Federal Bureau of Investigation on

11    or about January 19, 2018, as charged in Count Eleven of the Second

12    Superseding Indictment:

13       • No Cree wafers went to China;

14       • No Cree wafers went to Hong Kong;

15       • Defendant Shih was not working on GaN in China.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              12
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 13 of 19 Page ID #:8478



1

2     We, the jury in the above-captioned case, unanimously find defendant

3     Yi-Chi Shih (check one):

4

5                            NOT GUILTY

6

7                             GUILTY

8

 9    of, on or about January 3, 2013, willfully signing a false tax return

10    for the 2011 calendar year, which subsequently was filed with the

11    Internal Revenue Service, in which he underreported his total income,

12    as charged in Count Twelve of the Second Superseding Indictment.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              13
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 14 of 19 Page ID #:8479



1

2     We, the jury in the above-captioned case, unanimously find defendant

3     Yi-Chi Shih (check one):

4

5                            NOT GUILTY

6

7                             GUILTY

8

 9    of, on or about June 24, 2013, willfully signing a false tax return

10    for the 2012 calendar year, which subsequently was filed with the

11    Internal Revenue Service, in which he underreported his total income,

12    as charged in Count Thirteen of the Second Superseding Indictment.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              14
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 15 of 19 Page ID #:8480



1                                      COUNT FOURTEEN:

2     We, the jury in the above-captioned case, unanimously find defendant

3     Yi-Chi Shih (check one):

4

5                             NOT GUILTY

6

 7                  V         GUILTY

 8

 9    of, on or about June 14, 2014, willfully signing a false tax return

10    for the 2013 calendar year, which subsequently was filed with the

11    Internal Revenue Service, in which he underreported his ordinary

12    dividends earned, as charged in Count Fourteen of the Second

13    Superseding Indictment.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              15
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 16 of 19 Page ID #:8481



1                                      COUNT FIFTEEN:

2     We, the jury in the above-captioned case, unanimously find defendant

3     Yi-Chi Shih (check one):

4

5                             NOT GUILTY

6

7                             GUILTY

8

 9    of, on or about May 6, 2014, willfully and knowingly concealing a

10    material fact which had a duty to report, in a matter within the

11    jurisdiction of the executive branch of the Government of the United

12    States, by submitting to the Department of the Treasury an FBAR,

13    FinCen Form 114, that concealed the fact that, during calendar year

14    2013, he had a financial interest in, and signature authority over,

15    bank, securities, and other financial accounts at Standard Chartered

16    Bank (Hong Kong) Limited, in Hong Kong, with an aggregate value in

17    excess of $10,000, and that, during calendar year 2013, he had a

18    financial interest in, and signature authority over, a bank,

19    securities, and other financial accounts at the Hong Kong Branch of

20    Coutts & Co., Ltd., in Hong Kong, with an aggregate value in excess

21    of $10,000, as charged in Count Fifteen of the Second Superseding

22 ( Indictment.

23

24

25

26

27

28
                                              16
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 17 of 19 Page ID #:8482



1                                      COUNT SIXTEEN:

2     We, the jury in the above-captioned case, unanimously find defendant

3     Yi-Chi Shih (check one):

4

5                             NOT GUILTY

6

7                             GUILTY

8

 9          of, on or about June 18, 2015, willfully and knowingly

10    concealing a material fact which he had a duty to report, in a matter

11    within the jurisdiction of the executive branch of the Government of

12    the United States, by submitting to the Department of the Treasury an

13    FBAR, FinCen Form 114, that concealed the fact that, during calendar

14    year 2014, he had a financial interest in, and signature authority

15    over, bank, securities, and other financial accounts at Standard

16    Chartered Bank (Hong Kong) Limited, in Hong Kong, with an aggregate

17    value in excess of $10,000, and that, during calendar year 2014, he

18    had a financial interest in, and signature authority over, a bank,

19    securities, and other financial accounts at the Hong Kong Branch of

20    Coutts & Co., Ltd., in Hong Kong, with an aggregate value in excess

21    of $10,000, as charged in Count Sixteen of the Second Superseding

22 ( Indictment.

23

24

25

26

27

28
                                              17
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 18 of 19 Page ID #:8483



1                                      COUNT SEVENTEEN:

2     We, the jury in the above-captioned case, unanimously find defendant

3     Yi-Chi Shih (check one):

 4

5                             NOT GUILTY

6

 7                            GUILTY

8

 9    of, on or about April 9, 2016, willfully and knowingly concealing a

10    material fact which he had a duty to report, in a matter within the

11    jurisdiction of the executive branch of the Government of the United

12    States, by submitting to the Department of the Treasury an FBAR,

13    FinCen Form 114, that concealed the fact that, during calendar year

14    2015, he had a financial interest in, and signature authority over,

15    bank, securities, and other financial accounts at Standard Chartered

16    Bank (Hong Kong) Limited, in Hong Kong, with an aggregate value in

17    excess of $10,000, as charged in Count Seventeen of the Second

18    Superseding Indictment.

19

20

21

22

23

24

25

26

27

28
     Case 2:18-cr-00050-JAK Document 569 Filed 06/26/19 Page 19 of 19 Page ID #:8484



 1                                     COUNT EIGHTEEN:

 2     We, the jury in the above-captioned case, unanimously find defendant

 3     Yi-Chi Shih (check one):

 4

 5                            NOT GUILTY

 6

 7                            GUILTY

 8     of, on or about April 12, 2017, willfully and knowingly concealing a

 9     material fact which he had a duty to report, in a matter within the

10     jurisdiction of the executive branch of the Government of the United

11     States, by submitting to the Department of the Treasury an FBAR,

12     FinCen Form 114, that concealed the fact that, during calendar year

13     2016, he had a financial interest in, and signature authority over,

14     bank, securities, and other financial accounts at Standard Chartered

15     Bank (Hong Kong) Limited, in Hong Kong, with an aggregate value in

16     excess of $10,000, as charged in Count Eighteen of the Second

17     Superseding Indictment.

18

19              .~
       Dated:   `tl v.   ~~   ~lJ~,
20
      Los Angeles, California
21

22                                       REDACTED VERDICT FORM AS TO
23
                                         JURY FOREPERSON'S SIGNATURE
24

25

26

27

28
                                              ~iL']
